Citation Nr: 1228929	
Decision Date: 08/23/12    Archive Date: 08/30/12

DOCKET NO.  09-28 941	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen the claim for service connection for a cervical spine disability. 

2.  Whether new and material evidence has been submitted to reopen the claim for service connection for a thoracic spine disability.  

3.  Whether new and material evidence has been submitted to reopen the claim for service connection for a low back disability.  

4.  Entitlement to service connection for a cervical spine disability. 

5.  Entitlement to service connection for a thoracic spine disability.  

6.  Entitlement to service connection for a low back disability. 

7.  Entitlement to service connection for an acquired psychiatric disability to include posttraumatic stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T.S. Willie, Counsel


INTRODUCTION

The Veteran served on active duty from April 1975 to March 1979.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Denver, Colorado Department of Veterans Affairs (VA) Regional Office (RO).  

The Veteran was afforded a hearing before the undersigned Veterans' Law Judge (VLJ) in April 2012.  A transcript of the hearing is associated with the record.  

In a July 2010 rating decision, asthma was increased from 10 percent disabling to 30 percent disabling.  In February 2011, the Veteran submitted a Notice of Disagreement (NOD) with the rating decision.  In December 2011, a Statement of the Case (SOC) was issued.  The Veteran did not submit a VA Form 9 Substantive Appeal regarding this issue.  Therefore, this issue is not before the Board and will not be addressed in this decision.  

The Board also notes that although the Veteran initially filed a claim for service connection for PTSD, the Board has restyled the issue to include any potentially relevant psychiatric claims raised by the record.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).

The issues of entitlement to service connection for a cervical spine disability, thoracic spine, low back disability and an acquired psychiatric disability to include PTSD have been addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Service connection for a cervical spine disability was last denied in a February 2006 rating decision.  The Veteran did not appeal that decision or submit new and material evidence within the one year appeal period.  

2.  The evidence added to the record with regards to the cervical spine since the February 2006 decision denying service connection is not cumulative or redundant of the evidence previously of record.  

3.  Service connection for a thoracic spine disability was last denied in a February 2006 rating decision.  The Veteran did not appeal that decision or submit new and material evidence within the one year appeal period.  

4.  The evidence added to the record with regards to the thoracic spine since the February 2006 decision denying service connection is not cumulative or redundant of the evidence previously of record.  

5.  Service connection for a low back disability was last denied in a February 2006 rating decision.  The Veteran did not appeal that decision or submit new and material evidence within the one year appeal period.  

6.  The evidence added to the record with regards to the low back since the February 2006 decision denying service connection is not cumulative or redundant of the evidence previously of record.  


CONCLUSIONS OF LAW

1.  The February 2006 rating decision denying service connection for a cervical spine disability is final.  New and material evidence to reopen the claim for service connection for a cervical spine disability has been received.  38 U.S.C.A. §5108 (West 2002); 38 C.F.R. § 3.156 (a) (2011).

2.  The February 2006 rating decision denying service connection for a thoracic spine disability is final.  New and material evidence to reopen the claim for service connection for a thoracic spine disability has been received.  38 U.S.C.A. §5108 (West 2002); 38 C.F.R. § 3.156 (a) (2011).

3.  The February 2006 rating decision denying service connection for a low back disability is final.  New and material evidence to reopen the claim for service connection for a low back disability has been received.  38 U.S.C.A. §5108 (West 2002); 38 C.F.R. § 3.156 (a) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (2011).  In this case, the Board is granting the request to reopen the claims for service connection for low back and cervical spine disabilities.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.   

Moreover, in April 2012, the Veteran was afforded a hearing conducted before the undersigned Veterans Law Judge (VLJ).  At the start of the hearing, the VLJ confirmed the issues on appeal.  During the hearing, the Veteran set forth his arguments and contentions.  There was also discussion regarding additional evidence.  This action supplemented VCAA and complied with 38 C.F.R. § 3.103.   

LEGAL CRITERIA

Generally, a claim which has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002).  An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held, however, that evidence that is merely cumulative of other evidence in the record cannot be new and material even if that evidence had not been previously presented to the Board.  Anglin v. West, 203 F.3d 1343, 1347 (2000).

In deciding whether new and material evidence has been submitted the Board looks to the evidence submitted since the last final denial of the claim on any basis.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  

ANALYSIS

The Veteran has appealed the decision not to reopen the claims for service connection for a cervical spine disability, thoracic spine and lumbar spine disability.  

In April 1979, the Veteran filed an original claim for service connection.  In a September 1979 rating decision, service connection for a back injury was denied.  The RO found that examination of the back was essentially normal.  

The Veteran filed a claim for a back disability in March 1983.  At that time, he expressed that he injured his back in 1976/1977 in an aircraft accident.  The Veteran was informed in December 1985 that service connection was previously denied and that the medical information furnished warranted no change in the prior denial of service connection.  

Service connection was denied in January 1989.  The RO found that while the evidence showed a diagnosis of degenerative arthritis of the lumbar spine such was not chronic until October 1985.  The RO related that the service treatment records were negative for supporting evidence of a back injury.  

The Veteran's claim for service connection for a back disability was denied on a new factual basis in May 1989.  The RO found that the evidence did not support the claim.  While the validity of R.H's statement was unquestioned, the RO stated that the Veteran's back disability was characterized as acute and transitory without residual effect.  

The Veteran submitted an application to reopen the claim for service connection for a back disability in July 1994.  His claim was denied in September 1994.  The RO found that while the evidence showed treatment for a lumbar spine disorder following service, there is no indication of treatment during service or any medical opinion relating the condition to service.  The Veteran was notified of the denial in September 1994.  Within a year of the rating decision, treatment records and a VA examination were added to the record but was not addressed by the RO. 

The Board notes that the Federal Circuit has held that a regional office decision becomes final "only after the period for appeal has run," and that "[a]ny interim submissions before finality must be considered by the VA as part of the original claim."  Jennings v. Mansfield, 509 F.3d 1362, 1368 (Fed. Cir. 2007).  The Court has also held, "If new and material evidence is received within one year after the date of mailing of an RO decision, it may be 'considered as having been filed in connection with the claim which was pending at the beginning of the appeal period' that prevents an initial determination from becoming final."  King v. Shinseki, 23 Vet. App. 464, 466-67 (2010) (emphasis added) (citation omitted).  When VA fails to consider new and material evidence submitted within the one-year appeal period pursuant to § 3.156(b), and that evidence establishes entitlement to the benefit sought, the underlying RO decision does not become final.  Young v. Shinseki, 22 Vet. App. 461, 466 (2009).

In a recent case, the Court noted that the assertion that regional office decisions are necessarily final because a veteran fails to file a notice of disagreement "is incorrect." See Buie v. Shinseki, 24 Vet. App. 242, 252 (2011) (remanding for the Board to consider the application of 38 C.F.R. § 3.156(b) and whether the regional office correctly viewed the statements in question "as new claims").  The Court explained that, when statements are received within one year of the rating decision, the Board's inquiry is not limited to whether those statements constitute notices of disagreement but whether those statements include the submission of new and material evidence under 38 C.F.R. § 3.156(b).  Id. 

Accordingly, the Board has reviewed the evidence received within one year of the September 1994 rating decision and concludes that the evidence is not new and material.  Although the Veteran submitted medical records showing treatment for back problems and a VA examination demonstrating his condition at that time, we note that evidence of his back disability and treatment for such was already of record.  The medical records showing the same are cumulative, and are not new and material.  As the Veteran did not appeal the September 1994 decision and did not submit new and material evidence within the appeal period, the decision became final.

The Veteran submitted a request to reopen the claim for service connection for a back disability in February 1999.  In September 1999, service connection for a low back injury and thoracic spine disability was denied.  The RO related that the Veteran was seen in service on a single occasion in March 1979 and that private treatment records show he sustained a severe back injury in March 1994.  The RO found that the evidence failed to establish any relationship between the low back injury and any disease or injury during service.  

Service connection for cervical spine degenerative disc disease was also denied.  The RO related that the service treatment records were silent for any neck complaints and that the first evidence of any neck problems was following the industrial accident in March 1994.  The RO found that evidence that the claimed condition was incurred in or aggravated by service was not presented.  The Veteran was notified of the decision in September 1999.  He neither appealed the decision nor submitted new and material evidence within the one year appeal period.  The decision became final.  

In February 2002, the Veteran requested that his claims for service connection for his neck and back be reopened.  In November 2002, the application to reopen the claims were denied.  The RO related that they conducted a de novo review of the evidence.  The RO stated that the medical evidence of record showed no chronic low back diagnosis during active duty and the August 1979 examination revealed the same.  It was stated that the Veteran injured his back on at least two occasions post service and had received treatment accordingly.  The RO found that the previous rating decisions denying service connection were confirmed and continued.  

Regarding the cervical spine, the RO found that there was no treatment in service for cervical spine degenerative disc disease.  As there was no evidence of the disability during service and all other evidence considered provided no link to active duty, the RO found that the previous denial of service connection was confirmed and continued.  

The Veteran was notified of the denials in November 2002.  He submitted a notice of disagreement (NOD) in July 2003.  In February 2004, a statement of the case (SOC) was issued.  His VA Form 9 Substantive Appeal was received in April 2004.  However, in July 2004, he was informed that his Form 9 was untimely and that his appeal could not be continued.  The RO informed the Veteran that his April 2004 Form 9 would be considered a claim to reopen.  

In February 2006, a request to reopen the claims was denied.  The RO found that the medical records received from the VAMC did not show complaints of, or treatment for a cervical spine problem, thoracic spine and/or low back problems in service nor do they contain evidence of a current cervical spine, thoracic spine and/or low back problem which was caused by service.  The RO found that the submitted evidence was not material to the issues on which the previous denials were based.  The Veteran was notified of the denials in February 2006.  He neither appealed the decision nor submitted new and material evidence within the one year appeal period.  The decision became final.  

At the time of the last final denial, the record contained complaints of low back pain in March 1979.  Also, an August 1979 VA examination related that the Veteran fell in 1977 across a bar and injured his back at the mid thoracic area and at the lumbosacral area.  Lumbosacral and thoracic spinal pain was diagnosed.  Treatment records show complaints of back pain from 1983 to 1985.  It was related in January 1985 that the Veteran had an unstable low back.  Dr. W expressed in October 1985 that the Veteran had spondylosis with degenerative arthritis on the L4 L5 level with significant narrowing of the joint space.  

In December 1988, R. H related that in service in July 1977 while unloading bottles the Veteran fell onto a rail and was hurt.  The next day he expressed that he went to the house to see the Veteran and he noticed a bruise on the Veteran's back.  

A May 1994 progress report revealed a February 1994 fall which caused aggravation to the Veteran's back.  Dr. M opined in August 1994 that the Veteran's condition stemmed primarily from a fall down icy steps at work.  He expressed that it was clear from the examination results and the Veteran's complaints that the accident at work severely affected his spine.  

March 1995 X-ray findings revealed minimal schmoral's nodes formation otherwise normal lumbar spine, mild degenerative disc disease present on the thoracic spine with minimal scoliosis, and spondylosis in the cervical spine with very minimal foraminal narrowing present at C4-5 and C5-6.  

In November 1995, private examiner, Dr. C expressed that the Veteran had a long history of different back injuries with the most recent in February 1994.  In March 1999, it was reported that the Veteran slipped a year and a half ago and sustained serious back injuries.

R. C. expressed in February 1999 that during service in July 1977 while unloading bulk tanks the Veteran injured his back in a manner that he considered to have lifelong effects.  He related that during the tour the Veteran was placed on light duty.  In June 1999, J. R. stated that in July 1977 the Veteran was involved in an accident while unloading oxygen bottles and that he was placed on light duty due to the limitations caused by his back injury.  In a July 1999 medical report, Dr. H related that he believed that the Veteran's premise of having injured his back in 1979 is true but that he has had a severe aggravation of his preexisting problem with the industrial injury sustained in 1994.  

In various statements, the Veteran has asserted that in 1977 he injured his neck and back when an oxygen bottle fell on him.  He related that he was put on light duty as a result.  

Since the last final denial in February 2006, the Veteran has resubmitted treatment records and VA examinations which show that he has cervical spine and low back disabilities.  Lay statements that were already of record which assert that the Veteran was injured in service while unloading an oxygen bottle was also resubmitted.  The Veteran further resubmitted statements asserting that his disabilities are the result of the injury in service.  The above evidence is cumulative.  

However, he has also submitted a September 2008 statement rendered by Dr. D.  Dr. D related that he was a flight surgeon in service from August 1978 to August 1980.  He recalled that he treated the Veteran in service for back pain, and that he was told that the Veteran was unloading an oxygen tank which slipped and pushed him over a broken metal rail injuring his neck and back.  According to Dr. D, he treated the Veteran for about a year and then he was referred to Orthopedics.  He recalled that the Veteran had herniated disks in his back.  Dr. D expressed that the Veteran's medical history has remained consistent all these years.  

The Board finds that new and material evidence to reopen the claims for service connection has been submitted.  The Veteran's claims for service connection were previously denied on the basis that the evidence failed to show a current cervical spine and/or low back disability which was caused by service.  Since the last final denial, Dr. D has rendered a statement asserting that he treated the Veteran for a back injury after a fall in service.  While evidence of in service treatment for the back is already of record, the Board notes that the mere presence of evidence in the record on a fact in dispute does not automatically render other corroborating evidence cumulative.  See, e.g., Paller v. Principi, 3 Vet. App. 535, 538 (1992); see also Forrest v. Brown, 4 Vet. App. 276, 279 (1993) (noting that statements from a former military policeman and a social worker, although "similar" to statements by the veteran previously in the record, are "corroborative statements from different sources, and thus cannot be rejected as 'merely cumulative'"). 

The September 2008 statement of Dr. D constitutes new and material evidence.  Dr. D recalled that the Veteran had herniated disks in his back in service and he expressed that the Veteran's medical history has remained consistent all these years.  When viewed in the context of the reasons for the prior denial, the evidence is relative and probative of the issue at hand.  Thus, the Board concludes that new and material evidence has been presented to reopen the claims for service connection for a cervical spine, thoracic spine and low back disability.  Accordingly, the claims are reopened.  


ORDER

The application to reopen the claim for service connection for a cervical spine disability is granted.  

The application to reopen the claim for service connection for a thoracic spine disability is granted.  

The application to reopen the claim for service connection for a lumbar spine disability is granted.  


REMAND

Having reopened the claim for service connection for a cervical spine, thoracic and low back disability, the Board finds that a remand is warranted for additional due process considerations.  The Court has held that before the Board may address a matter that has not been addressed by the RO, it must consider whether the claimant has been given adequate notice of the need to submit evidence or argument on that question and an opportunity to submit such evidence and argument and to address that question at a hearing, and, if not, whether the claimant has been prejudiced thereby.  In this case, the RO has not considered the claims for service connection on the merits.  As such, we find that a remand is warranted so that they can do so without prejudice to the Veteran. 

The Veteran has appealed the denial of service connection for an acquired psychiatric disability to include PTSD.  In the December 2005 VA examination, the Veteran was diagnosed with PTSD and depression.  During this examination, he reported that he saw his life flash before his eyes 13 times in service.  He also recalled being in a frightening situation 25 times.  In January 2006, it was determined that the Veteran had not submitted enough information to verify his stressors and that a request to JSRRC was not warranted.  It was related that the Veteran had not submitted his MOS/unit assignments or specific dates needed to verify his stressors.  

In January 2007, the Veteran reported stressors of watching his friend being dragged to death after a parachute accident around March 1977 and witnessing a plane crash with trapped passengers around May or June 1977.  He also asserts that while in the Soviet Union he was involved in reconnaissance missions and was shot at by MIG fighters and almost killed.  He gave a time frame of December 1975 to April 1976.  

The Veteran was attached to the HHC 7th Signal Brigade and he served as a utility helicopter repairer/crew chief.  He was overseas in Germany from September 1975 to September 1978.  The Board notes that an attempt to verify the Veteran's stressor of hostile contact from December 1975 to April 1976 has not been made.  On remand, the RO should verify if the Veteran's unit had hostile contact during this period of time.  If such is verified, a VA examination should be conducted.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).   




Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a Veterans Claims Assistance Act of 2000 (VCAA) notice letter regarding his claims for entitlement to service connection for a cervical spine, low back and thoracic spine disability.

2. Contact Dr. D to confirm his report and have him explain why he remembers the Veteran's case.  

3. Obtain a VA opinion regarding the spine.  The examiner should render an opinion as to whether it is at least as likely as not (a 50% or higher degree of probability) that the Veteran's cervical, thoracic and/or lumbar spine disabilities had its clinical onset in service or is otherwise related to service.  The examiner should address in the report (a) what did the L- schmoral's nodes signify (1979) and (b) based on the file, when was degenerative joint disease or degenerative disc disease first manifest.  All opinions and conclusions expressed must be supported by a complete rationale in a report.  The examiner should reconcile any opinion with the service treatment records, any post-service diagnoses, and lay statements and testimony of the Veteran. 

4. Thereafter, adjudicate on the merits the claim for entitlement to service connection for a cervical spine, low back and thoracic spine disability.

5. Contact the appropriate service department and obtain the unit records for the HHC 7th Signal Brigade for the time period between December 1975 to April 1976 to verify if the Veteran's unit had any hostile contact.  If a negative response is indicated, such should be noted in the record.  All efforts to comply with the requested development must be clearly documented in the claim file. 

6. If hostile contact is verified, schedule the Veteran for an examination to determine the nature and etiology of his psychiatric disorders.  The claims file must be made available to the examiner for review.  All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail and correlated to a specific diagnosis(es).  

If PTSD is diagnosed, the examiner should opine as to whether it is at least as likely as not (a 50% or higher degree of probability) that the Veteran's PTSD had its clinical onset in service, or is otherwise related to his period of service to include fear of in-service hostile military or terrorist activity.  If an opinion is based upon an unverified stressor, the examiner should state this fact.  

If the Veteran is found to have a psychiatric disorder other than PTSD, the examiner should opine as to whether it is at least as likely as not (a 50% or higher degree of probability) that it had its clinical onset in service, or is otherwise related to his period of service.

All opinions and conclusions expressed must be supported by a complete rationale in a report.  The examiner should reconcile any opinion with the service treatment records, any post-service diagnoses, and lay statements and testimony of the Veteran. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).





This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


